United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3970
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Kyle Anthony Doolin,                  *
                                      *      [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: September 25, 2007
                                 Filed: October 26, 2007
                                 ___________

Before BYE, BENTON and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Kyle Anthony Doolin appeals the district court’s1 decision to revoke his
supervised release pursuant to 18 U.S.C. § 3583(e). Finding six grounds for
revocation present, the district court revoked Doolin’s release, and sentenced him to
18 months in prison. He argues on appeal that the district court erred by: (1) failing
to continue the revocation hearing because his court-appointed attorney was not
prepared; and (2) revoking his supervised release because that finding was not
supported by the evidence. We affirm.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      We first consider the district court's decision to deny Doolin’s request for a
continuance. “We will reverse a district court’s decision to deny a motion for
continuance only if the court abused its discretion and the moving party was
prejudiced by the denial.” United States v. Thurmon, 368 F.3d 848, 851 (8th Cir.
2004) (quoting United States v. Controneo, 89 F.3d 510, 514 (8th Cir. 1996))
(emphasis added). The grant of continuances is disfavored and “should be granted
only when the party requesting one has shown a compelling reason.” Controneo, 89
F.3d at 514.

      Doolin argues the district court should have granted him a continuance because
his court-appointed attorney was not prepared for the revocation hearing. Doolin
contends that his court-appointed attorney did not prepare for the hearing because he
knew Doolin had retained private counsel. The district court found this contention to
be without merit. After reviewing the record, we agree.

       First, Doolin did not present any evidence that he had actually retained private
counsel. The district court contacted Doolin’s purportedly retained counsel and
learned that he had not been “technically retained,” had not made a formal appearance
for the record, and had made no effort to contact the Government regarding Doolin’s
case. Second, the district court observed that Doolin’s court-appointed attorney had
worked on his case for a month leading up to the revocation hearing and was therefore
familiar with the issues to be raised during it. Third, at no point during the revocation
hearing did Doolin represent to the district court that his court-appointed attorney had
failed to prepare for the hearing in light of his alleged hiring of private counsel. And
fourth, Doolin’s court-appointed attorney never represented to the district court that
he was unprepared for the hearing. Because Doolin did not present the district court
with a compelling reason for granting a continuance, we find that it did not abuse its
discretion by denying him one.




                                          -2-
       We next consider the district court’s decision to revoke Doolin’s supervised
release. In reviewing a supervised release revocation, we review the district court’s
factual findings for clear error. See United States v. Carothers, 337 F.3d 1017, 1019
(8th Cir. 2003). The ultimate decision to revoke is reviewed for abuse of discretion.
See id.

       Doolin argues there was insufficient evidence to support revocation. Having
reviewed the record, we conclude there was clearly “enough evidence . . . to satisfy
the district judge that the conduct of the probationer has not met the conditions of
probation.” United States v. Leigh, 276 F.3d 1011, 1012 (8th Cir. 2002). We are
therefore satisfied that the Government established by a preponderance of the
evidence that Doolin violated his supervised release. See 18 U.S.C. § 3583(e)(3), (g)
(“The [district] court may . . . revoke a term of supervised release, and require the
defendant to serve in prison all or part of the term of supervised release . . . if the court
finds by a preponderance of the evidence that the defendant violated a condition of
supervised release . . .").

       Because the district court found Doolin violated his supervised release in six
different ways, and the Government presented ample testimony to establish the
majority (if not all) of these violations, we reject Doolin’s suggestion that this Court
should remand this matter because it is unclear what role his alleged wrongful
possession of wine (one of the violations of his supervised release) played in the
district court’s decision. He contends that when it is unclear whether the district
court’s disposition of a petition for revocation of supervised release would be the
same after some of the violations are not affirmed on appeal, this Court should remand
for a new revocation hearing. See United States v. Hill, No. 95-2437EM, 1995 U.S.
App. LEXIS 36113 (8th Cir. Dec. 21, 1995) (per curiam) (unpublished). In Hill, the
district court found that the defendant violated four conditions of his supervised
release and sentenced him to nine months’ imprisonment. On appeal, the government
conceded it had not proven the most serious of the alleged violations (driving a motor

                                            -3-
vehicle while intoxicated), but contended “the district court could properly base its
decision on the remaining violations and decide that revocation was warranted.” 1995
U.S. App. LEXIS 36113, at *2. This Court remanded because it could not tell from
the record whether the district court would reach the same disposition based on the
remaining three, less serious violations.

       In contrast, the record here reflects that aside from the alleged wrongful
possession of wine, Doolin committed a number of serious violations, including
assaulting his nephew, associating with a known felon and leaving the judicial district
on multiple occasions. The district court also based its decision to revoke Doolin’s
supervised release, in part, on the fact that it had previously modified his supervised
release (after an earlier violation) without resorting to incarceration, but that this more
lenient sanction had little positive impact on his behavior. Therefore, it is clear from
this record the district court would have revoked Doolin’s supervised release and
ordered him imprisoned regardless of the violation relating to the wine. While it is
possible the district court might not have sentenced Doolin to a term above the
guideline range absent a second law violation, that issue is not before us because he
did not challenge the length of his sentence on appeal. Because Doolin violated
multiple terms of his supervised release, the district court did not abuse its discretion
by ordering revocation.

      For the foregoing reasons, we affirm the district court.
                      ______________________________




                                           -4-